DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on Sep. 21, 2020, the applicants have canceled claims 3, 5-6, 8, 11, 13-14, 17-18, 21-23, 25-27, 30-31, 34, 37, 39 and 42-51 and furthermore, have amended claims 7, 12, 15, 24, 28, 32-33, 35, 38 and 40-41.
3. Claims 1-2, 4, 7, 9-10, 12, 15-16, 19-20, 24, 28-29, 32-33, 35-36, 38 and 40-41 are pending in the application.

                                    EXAMINER’S         AMENDMENT
4. The following amendment is pursuant to a telephone call with the applicant’s attorney, Mr. Steven M. Shape on Jan. 21, 2022. The following changes have been made in claims:
Cancel claims 35-36, 38 and 40-41 without prejudice.

                                REASONS      FOR      ALLOWANCE
5. The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4, 7, 9-10, 12, 15-16, 19-20, 24, 28-29 and 32-33, renumbered as claims 1-16, are allowed since the instant compounds of formula (I) are neither disclosed nor obvious over the prior art. In the prior art, Duncan (WO 2014/100716 A1, cited on applicant’s form 1449) discloses compounds in table 1A on pages 49-54 which are closely related to the instant compounds. However, the compounds of Duncan differ .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



                                    /CHARANJIT AULAKH/                                    Primary Examiner, Art Unit 1625